Citation Nr: 0616444	
Decision Date: 06/06/06    Archive Date: 06/13/06

DOCKET NO.  04-32 777	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted which is 
sufficient to reopen a previously denied claim of entitlement 
to service connection for cause of the veteran's death.


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal of a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Manila, the Republic of the Philippines (RO).

Procedural history

The veteran served on active duty from September 1941 to 
August 1942 and from June 1945 to April 1946.  

In a January 1997 rating decision, the RO denied the 
appellant's claim for service connection for the veteran's 
cause of death.  In a September 1998 decision, the Board also 
denied entitlement to service connection for cause of the 
veteran's death.  

In June 2003, the appellant submitted additional evidence in 
an attempt to reopen her claim.  The January 2004 rating 
decision did not reopen the claim.  
The appellant timely appealed.


FINDINGS OF FACT

1.  The Board's September 1998 decision denied the 
appellant's claim of entitlement to service connection for 
cause of the veteran's death.

2.  Evidence received since the September 1998 Board denial 
does not raise a reasonable possibility of substantiating the 
claim.




CONCLUSIONS OF LAW

1.  The Board's September 1998 decision denying the claim for 
service connection for the cause of the veteran's death is 
final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 
(2005).

2.  New and material evidence has not been received, and the 
claim of entitlement to service connection for the cause of 
the veteran's death is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant is seeking to reopen her previously denied 
claim of entitlement for service connection for cause of the 
veteran's death.  She asserts that the veteran's lungs were 
weakened and poisoned by the air and environment, polluted as 
a result of the war, which hastened his death.

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issue on appeal will then 
be analyzed and a decision rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA).  The VCAA is applicable to 
all claims filed on or after the date of enactment, November 
9, 2000, or filed before the date of enactment and not yet 
final as of that date.  The VCAA is accordingly applicable to 
this case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) 
[the Board must make a determination as to the applicability 
of the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issue has proceeded in accordance 
with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the appellant was informed of the relevant law 
and regulations pertaining to her claim in an October 2003 
VCAA letter.  

Specifically concerning notice to the appellant regarding new 
and material evidence, the October 29, 2003 VCAA letter 
referred to the previous denial of service connection and 
specifically explained that evidence sufficient to reopen the 
appellant's previously denied claim must be "new and 
material".  The letter and essentially tracked the 
regulatory language of 38 C.F.R. § 3.156(a).  See the October 
29, 2003 VCAA letter, pages 1-2.

The VCAA letter also informed the appellant that new and 
material evidence would be evidence that pertains to the 
reason the claim was previously denied.  Regarding the 
service connection cause of death claim,  the October 2003 
VCAA letter notified the appellant that evidence of cause of 
death, an in-service an injury, disease or event, and 
evidence of a relationship between events in service and the 
cause of death was required.  As such, the appellant was 
advised of the requirement that new and material evidence be 
submitted.  See Kent v. Nicholson, No. 04-181, slip op. at 10 
(U.S. Vet. App. Mar. 31, 2006).  

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

In Dingess v. Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 
2006), the United States Court of Appeals for Veterans Claims 
(the Court) observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.   Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
Moreover, elements (4) and (5), degree of disability and 
effective date, are rendered moot via the RO's denial of the 
appellant's request to reopen her previously denied claim of 
entitlement to service connection.  In other words, any lack 
advisement as to those two elements is meaningless, because a 
disability rating and effective date were not assigned as to 
either matter.  

The appellant's request to reopen her claim of entitlement to 
service connection for cause of the veteran's death was 
denied based on a lack of new and material evidence as to 
elements (2) and (3), current existence of a disability and 
relationship of such disability to the veteran's service.  As 
explained above, the appellant has received proper VCAA 
notice as to her obligations, and those of VA, with respect 
to those two crucial elements in the October 29, 2003 VCAA 
letter.  

The appellant is obviously aware of what is required of her 
and of VA.  Indeed, she has submitted evidence in support of 
her claim.  Because there is no indication that there exists 
any evidence which could be obtained which would have an 
effect on the outcome of this case, no further VCAA notice is 
necessary.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001) [VCAA notice not required where there is no reasonable 
possibility that additional development will aid the 
veteran].

Thus, there is no prejudice to the appellant in Board's 
considering this case on its merits.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) [strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran].  
   
Duty to assist 

VA's statutory duty to assist a claimant in the development 
of a previously finally denied claim does not attach until 
the claim has been reopened based on the submission of new 
and material evidence.  Once a claim is reopened, the VCAA 
provides that VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The appellant was accorded the opportunity to 
present evidence and argument in support of this claim.  In 
her September 2004 substantive appeal (VA Form 90 she 
specifically declined a personal hearing.  

Pertinent Law and Regulations

Service connection - generally

A disability may be service-connected if it results from an 
injury or disease incurred in, or aggravated by, military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2005).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  See 38 C.F.R. § 3.303(d) (2005); Cosman 
v. Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection - cause of death

VA death benefits are payable to the surviving spouse of a 
veteran if the veteran died from a service-connected 
disability.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§§ 3.5, 3.312 (2005).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2005).

In determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially to death; that it combined to 
cause death; or that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  See 38 C.F.R. § 
3.312(c)(1) (2005). Generally, minor service-connected 
disabilities, particularly those of a static nature or not 
materially affecting a vital organ, would not be held to have 
contributed to death primarily due to unrelated disability.  
38 C.F.R. § 3.312(c)(2) (2005).  However, service-connected 
diseases or injuries involving active processes affecting 
vital organs should receive careful consideration as a 
contributory cause of the death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(3) (2005).

The regulations also state that there are primary causes of 
death which by their very nature are so overwhelming that 
eventual death can be anticipated irrespective of coexisting 
conditions, but, even in such cases, there is for 
consideration whether there may be a reasonable basis for 
holding that a service-connected condition was of such 
severity as to have a material influence in accelerating 
death.  In this situation, however, it would not generally be 
reasonable to hold that a service-connected condition 
affected a vital organ and was of itself of a progressive and 
debilitating nature.  38 C.F.R. § 3.312(c)(4) (2005).
Finality/new and material evidence

In general, Board decisions are final.  38 U.S.C.A. § 7104 
(West 2002); 38 C.F.R. § 20.1100 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2005)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the appellant's claim to reopen was 
initiated in April 2003, the claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2005).

An adjudicator must follow a two-step process in evaluating 
previously denied claims. First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material. If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits. Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled. See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Analysis

The "old" evidence

The evidence of record at the time of the Board's September 
1998 decision included the veteran's death certificate, his 
service medical records (SMR's), a VA examination (conducted 
in September 1973), and post-service treatment records (dated 
in February 1996) concerning the veteran's final illness.  

In essence, the veteran's SMR's show that in September 1945, 
the veteran sought treatment for acute, severe pain in the 
right side of his chest.  He was diagnosed with pneumonia, 
right lower lobe, primary atypical, etiology unknown; 
pleuritis, serofibrinous, acute, right chest, non-
tuberculous, secondary to the pneumonia.  A later entry, 
dated in October 1945, notes that the veteran's pneumonia had 
completely resolved and that there was no further need for 
hospitalization.  Referenced laboratory work was normal or 
within normal limits and the veteran was recommended for 
return to duty. The veteran's Affidavit For Philippine Army 
Personnel, dated in April 1946, was pertinently negative.

The September 1973 VA examination addressed the veteran's 
then-current complaints, which included chest pain and 
chronic cough.  Pertinently, the examination found the 
veteran's lung areas were clear to palpation, percussion, and 
auscultation.  

Finally, the post-service treatment records (from the 
Veterans Memorial Medical Center and the Lung Center of the 
Philippines) document the veteran's last illness in February 
1996.  An x-ray study found pulmonary emphysema.  The veteran 
was hospitalized for approximately three days. Upon release, 
the final diagnoses were chronic obstructive pulmonary 
disease, secondary to chronic bronchitis with pulmonary 
emphysema; arteriosclerotic heart disease, not in failure, 
class II-B; and microscopic hematuria, etiology unknown.  

The death certificate recorded the immediate cause of the 
veteran's death was Type II acute respiratory failure, with 
the antecedent cause of death being obstructive pneumonia and 
the underlying cause of death being bronchogenic carcinoma 
with liver and pancreatic metastases.

The September 1998 Board decision

In its September 1998 decision, the Board noted that the 
veteran was not service connected for any pulmonary 
disability.  The Board determined that there was no evidence 
of competent medical evidence of a nexus, or link, between 
the veteran's cause of death and events in service, and 
denied the claim.  In so deciding, the Board rejected the 
appellant's contention that the atmosphere in the Philippines 
was somehow polluted during his World War II era service and 
that such purported pollution caused his fatal cancer.

There is no indication that the veteran appealed the Board's 
decision to the Court.  Accordingly, it is final.  See 38 
C.F.R. § 20.1100 (2004).

Additionally-submitted evidence

The appellant submitted the following evidence subsequent to 
the September 1998 Board decision:

1.  Marriage record;
2.  Hospital records regarding the veteran's one-
week in a hospital in 1982 for gastritis and 
bronchitis;
3.  X-ray report dated April 1995;
4.  Hospital records of the veteran's treatment for 
a one-week period in January 1996;
5. Certificate that the veteran was admitted to a 
hospital in June 1995;
6.  Hospital discharge summary dated June 1995;
7.  Certificate of veteran's military service;
8.  Affidavit for Philippine Army personnel signed 
by the veteran;
9.  The veteran's death certificate.

The death certificate, affidavit, military service document, 
and proof of marriage, were previously submitted to support 
the earlier claim, and were considered by both the RO and the 
Board.  Such evidence is not new.
  
The evidence regarding hospital stays in January 1996 and 
June 1995, although new, is not material.  See Cornele v. 
Brown, 6 Vet. App. 59, 62 (1993); Mintz v. Brown, 6 Vet. App. 
277, 280 (1994) [medical evidence that merely documents 
diagnosis and treatment of disease, without addressing the 
crucial matter of medical nexus, does not constitute new and 
material evidence].  

The additionally received evidence also includes the 
appellant's statements to the effect that the cause of the 
veteran's death could be linked to the "bad air" he was 
exposed to in service.  This was specifically addressed by 
the Board in its previous decision:

The Board also recognizes the appellant's assertion 
that the veteran's lungs were weakened and poisoned 
by the air and environment, polluted as a result of 
the war, which hastened his death.  However, the 
appellant has proffered only her opinion as to such 
causation.  Here, nothing in the record indicates 
that she is competent to provide a medical opinion 
as to causation. Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  Where the determinative issue involves 
medical causation, competent medical evidence is 
required. See Grottveit v. Brown.

The law, like the appellant's statement, has not changed.  
The appellant's post-decision statement is repetitive of 
statements already considered by the Board, and thus, is not 
new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
Further, as the Board noted in 1998, such lay statements as 
to medical matters are not competent and cannot be considered 
new and material as to the question of the relationship of 
the veteran's cause of death to service.  See Espiritu, 
supra.  Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), 
the Court noted that lay persons are not competent to offer 
medical opinions and that such evidence does not provide a 
basis on which to reopen a claim for service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."

Crucially, none of the evidence submitted since the Board's 
September 1998 decision is material to the controlling issue 
of whether there is a medical nexus between the veteran's 
service and his death.  

In short, the newly submitted evidence is not new or 
material.  As such, it is cumulative, repetitive, and 
redundant, and therefore does not constitute new and material 
evidence.

In summary, for reasons expressed immediately above, the 
Board concludes that new and material evidence which is 
sufficient to reopen the appellant's claim of entitlement to 
service connection for cause of death has not been submitted.  
The claim is therefore not reopened, and the benefits sought 
on appeal remain denied.

Final comment

As is discussed above, there is no duty on the part of VA to 
assist the appellant in the development of her claim in the 
absence of a reopened claim.  The Board views its discussion 
above as sufficient to inform the appellant of the elements 
necessary to reopen her claim should she desire to do so in 
the future.  See Graves v. Brown, 
8 Vet. App. 522, 524 (1996).  In particular, it is incumbent 
upon her to submit to VA evidence of the "pollution" to 
which she has referred over the years, as well as a competent 
medical opinion which indicates that his fatal cancer was 
related to his military service.





	(CONTINUED ON NEXT PAGE)


ORDER

New and material evidence has not been received to reopen a 
previously denied claim of entitlement to service connection 
for cause of death, the claim is not reopened, and the 
benefits sought on appeal remain denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


